 1
     J. DAVID NICK, Esq. (Cal. State Bar No. 157687)
     LAW OFFICES OF J. DAVID NICK
 2
     345 FRANKLIN STREET
 3
     San Francisco, CA 94102
     Tel: 415/552-4444
 4   Fax: 415/358-5897
     EMAIL:jdavidnick@lawyer.com
 5
     Attorney for Defendant
 6   GOYKO G. KUBUROVICH
 7                        UNITED STATES DISTRICT COURT
 8                      NORTHERN DISTRICT OF CLAIFORNIA
     UNITED STATES OF AMERICA                         )    NO. 5: 16-cr-00373-EJD
 9                                                    )
                  Plaintiff,                          )
10                                                    )    PARTIES STIPULATION TO
           vs.                                        )    TERMINATE PRETRIAL RELEASE
11                                                    )     CONDITION OF DRUG COUNSELING.
                                                      )    [PROPOSED] ORDER
12
     GOYKO G. KUBUROVICH, ET AL.                      )
                  Defendants                          )
13                                                    )
                                                      )
14         THE UNDERSIGNED PARTIES HEREBY STIPULATE AND AGREE
15   defendant GOYKO G. KUBUROVICH’S pretrial release drug treatment condition is no
16   longer required and may therefore be terminated. (See Doc. # 12 (“Defendant shall
17
     participate in (drug) counseling as directed by Pretrial Services.”) Pretrial Services has
18
     indicated they do not oppose the termination of this condition and requested this
19
     modification. All other conditions of release are to remain the same.
20
                                                          --------------/s/------------------
21   Dated: 10-5-18
                                                          J. DAVID NICK
22
                                                          Attorney for Defendant
23

24   Dated: 10-5-18                                       Alex G. Tse.
                                                          United States Attorney
25
                                                          --------------/s/-------------------
26                                                        Scott Simion
27                                                        Assistant United States Attorney
                                                          Attorneys for Plaintiff
28                                                        United States of America
     IT IS SO ORDERED:______________________
                                Honorable Susan van Keulen
                                Magistrate Judge
                                               -1-
